COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE: D.D,                                                   No. 08-22-00203-CV
                                                  §
                                                           AN ORIGINAL PROCEEDING
                                                  §
                                                                  IN MANDAMUS
                                                  §

                                                  §

                                                  §

                                         O R D E R

       The Court GRANTS the Real Parties in Interest’s second motion for extension of time

within which to file the response until December 5, 2022. NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE REAL PARTIES IN INTEREST’S RESPONSE WILL

BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John L. Williams, the Real Parties in Interest’s

attorney, prepare the Real Parties in Interest’s response and forward the same to this Court on or

before December 5, 2022.

       IT IS SO ORDERED this 28th day of November, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.